 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMuskegon Motel Corporation d/b/a DowntownMotel Inn and Local 235, Hotel, Restaurantand Bartenders Union, AFL-CIO. Cases 7-CA-21680 and 7-CA-2246715 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSUpon individual charges filed by the Union, on25 January and 11 August 1983 respectively, theGeneral Counsel of the National Labor RelationsBoard issued separate complaints against the Re-spondent, on 28 February 1983 with respect toCase 7-CA-21680 and on 27 September 1983 withrespect to Case 7-CA-22467. Each complaint al-leged that the Respondent was in violation of Sec-tion 8(a)(5) and (1) of the National Labor RelationsAct.1 Although properly served copies of thecharges and complaints, the Respondent failed tofile an answer to either complaint.Subsequently, the General Counsel filed twoMotions for Default Judgment with the Board, on16 September 1983 with regard to Case 7-CA-21680 and on 29 December 1983 with respect toCase 7-CA-22467. Accordingly, the Board issuedseparate orders transferring the cases to the Boardand Notices to Show Cause why the GeneralCounsel's motions should not be granted. The Re-spondent did not respond to either notice.On review of the General Counsel's motions andsupporting documents, the Board separately issuedNotices to Show Cause why the complaints shouldnot be dismissed for want of jurisdiction, on 23February 1984 with respect to Case 7-CA-21680and on 30 April 1984 concerning Case 7-CA-22467. In each notice the Board pointed out thatwhile the complaint stated that the Respondent'sbusiness involves "the providing of food and lodg-ing," the General Counsel did not allege theBoard's jurisdiction pursuant to a discretionarystandard applicable to a restaurant/motel operation.The General Counsel filed responses to theBoard's notices on 8 March and 8 May 1984, re-spectively. No responses were filed by the Re-spondent. In each response the General Counselcontended that, pursuant to a contract with theState of Michigan, the Respondent provides foodand lodging services to state prisoners; the GeneralCounsel characterized the Respondent's operation1 The complaint in Case 7-CA-21680 alleged that the Respondent hadfailed to remit to the Union the union dues and fees it had collected fromunit employees over a 3-month period In Case 7-CA-22467 it was al-leged that the Respondent had failed to maintain insurance for its unitemployees, a requirement of the parties' collective-bargaining agreement.as a "halfway house." He also contended that theState of Michigan makes annual purchases of over$50,000 in interstate commerce. He further assertedthat the contractual relationship between the Re-spondent and the State establishes the Respondent'sservices as indirect outflow and nonretail bynature, and that the value of those services exceeds$50,000 annually. Accordingly, the General Coun-sel contended that the Board's assertion of jurisdic-tion over the Respondent is proper under the non-retail discretionary standard as alleged in eachcomplaint.On 3 October 1984 a panel majority of the Board(former Member Zimmerman dissenting) issuedseparate, unpublished Orders with respect to theGeneral Counsel's motions. In each Order, theBoard asserted that the General Counsel still hadnot pleaded a sufficient basis for the Board's discre-tionary assertion of jurisdiction over the Respond-ent. It was also noted that the General Counsel hadraised an issue of the Board's jurisdiction over theRespondent in view of its relationship with theState of Michigan, an exempt entity. Thus, theBoard denied the default motions and remandedthe cases to the Region for further appropriateaction.On 19 November 1984 the General Counselissued an order consolidating Cases 7-CA-21680and 7-CA-22467 and an amended complaint. Theamended complaint in general incorporates the alle-gations of the two earlier complaints. It also com-bines the jurisdictional averments of the two earliercomplaints with those contained in the GeneralCounsel's responses to the Board's Notices toShow Cause of 23 February and 30 April 1984.Further, it alleges that the value of the Respond-ent's services resulting from its contractual rela-tionship with the State is in excess of $140,000 an-nually. The amended complaint also includes at-tachments concerning the Respondent's business re-lationship with the State. The General Counsel al-leges that although the State has a contractual rela-tionship with the Respondent, the State, an exemptentity, exercises no appreciable control over theterms and conditions of employment of the Re-spondent's employees. The General Counsel alsoavers that on 25 July 1984 the Respondent filed forbankruptcy under Chapter 11 of the BankruptcyCode in the United States Bankruptcy Court forthe Western District of Michigan. Although prop-erly served copies of the order consolidating thecases and the amended complaint, the Respondentfailed to answer the amended complaint.On 30 January 1985 the General Counsel filedwith the Board a Motion for Default Judgmentwith respect to the consolidated cases. On 8 Febru-284 NLRB No. 29 DOWNTOWN MOTEL INN239ary 1985 the Board issued a transfer order andNotice to Show Cause why the General Counsel'sdefault motion should not be granted. The Re-spondent did not respond to the notice.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding theBoard makes the followingRuling on the Motion for Default JudgmentWe treat the General Counsel's present motionas a renewal of the earlier motions for default judg-ment.2 On review of the motion and supportingpapers, we note the amended complaint's allega-tions that under the Respondent's contractual rela-tionship with the State of Michigan the Respondentprovided at all material times food and lodgingservices to state prisoners valued in excess of$140,000 annually. It is further alleged that theState makes interstate purchases of goods and ma-terials in excess of $50,000 annually. We find theseunanswered allegations of the amended complaintadequate to establish discretionary jurisdiction overthe Respondent pursuant to the Board's nonretailstandard.Section 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all of the allegations in the Complaintshall be deemed to be admitted to be true and shallbe so found by the Board."3 Further, the undis-puted allegations in the Motion for Default Judg-ment disclose that the Oeneral Counsel notified theRespondent's attorney, by certified letter received4 January 1985, that unless an answer was receivedforthwith, a Motion for Default Judgment wouldbe filed.In the absence of good cause being shown forthe failure to file a timely answer, the allegations ofthe amended complaint are deemed admitted andwe so find, and we grant the General Counsel'sMotion for Default Judgment.On the entire record the Board makes the fol-lowing2 We note the General Counsel's failure to make any reference to theprevious motions and the Board's determination of them in the currentmotion papers.3 Subsequent to the issuance of the complaint, the Board, effective 29September 1986, revised Sec 102 20 of the Rules and Regulations to pro-vide for the filing of an answer within 14 days of service of the com-plaint.FINDINGS OF FACTI. JURISDICTIONThe Respondent, a Michigan corporation, at itsfacility in Muskegon, Michigan, is and has been atall material times engaged in providing food andlodging services to prisoners of the State of Michi-gan pursuant to a contractual relationship with theState. During 1982, a period representative of theRespondent's operations at all material times, thevalue of the Respondent's contractual services wasin excess of $50,000. The State of Michigan, towhich the services were rendered, annually pur-chases goods and services in interstate commercevalued in excess of $50,000. Accordingly we findthat the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act. The Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESAt all material times in this proceeding, theUnion has been the exclusive collective-bargainingrepresentative of the Respondent's employees inthe following unit:All lead maids, maids, porters, salad persons,dishwashers, kitchen helpers, second cooks,cooks, breakfast cooks, waiters, waitresses,breakfast waitresses, bus boys, bartenders, hou-semen, maintenance men, desk clerks and nightauditors employed by the Respondent at its381 W. Muskegon Avenue, Muskegon, Michi-gan facility; but excluding all professional em-ployees, guards and supervisors as defined inthe Act.The Respondent has recognized the Union as therepresentative of the above employees; that recog-nition has been embodied in a series of collective-bargaining agreements, the term of the most recentfrom 1 January through 31 December 1983. TheUnion continues to be the exclusive representativeunder Section 9(a) of the Act.On or about 15 November and 15 December1982 and 15 January 1983, the Respondent failed toremit and continues to fail to remit to the Unionpursuant to the terms of the parties' collective-bar-gaining agreement the monthly dues and fees it de-ducted from the unit employees' pay.On or about 28 February 1983 the Respondentfailed and refused, and continues to fail and refuse,to maintain for its employees the insurance cover-age required by the terms of the parties' collective-bargaining agreement.We find that by its conduct described above theRespondent unilaterally changed the terms of the 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDparties' agreement and thus refused to bargain withthe Union in violation of Section 8(a)(5) and (1)and Section 8(d) of the Act.CONCLUSIONS OF LAWBy failing, on or about 15 November and 15 De-cember 1982 and 15 January 1983, to remit to theUnion the monthly dues and fees it deducted fromthe unit employees' wages, as required under theparties' collective-bargaining agreement; and byfailing, on or about 28 February 1983 and thereaf-ter, to maintain insurance for its unit employees,again as required under the collective-bargainingagreement; the Respondent has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1), Section 8(d),and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction necessary to effectuate the policies of theAct.To remedy the Respondent's unlawful failure toremit union dues and fees to the Union, we shallorder it to remit to the Union the funds unlawfullywithheld, plus interest as computed in New Hori-zons for the Retarded.4 To remedy the Respond-ent's unlawful failure to maintain contractually re-quired insurance for its employees, we shall orderit to reinstate immediately such insurance coverage,and to reimburse its employees for any losses or ex-penses incurred because of its unlawful failure tomaintain such insurance, with interest as computedin New Horizons for the Retarded, above.5ORDERThe National Labor Relations Board orders thatthe Respondent, Muskegon Motel Corporationd/b/a Downtown Motel Inn, Muskegon, Michigan,its officers, agents, successors, and assigns, shall.1. Cease and desist from(a) Refusing to bargain by failing and refusing toremit union dues and fees to Local 235, Hotel, Res-taurant Employees and Bartenders International4 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S.0 • 66215 In the amended complaint's prayer for relief, the General Counsel,notmg that the Respondent had filed for bankruptcy under Chapter 11,requested a limited remedy for the unfair labor practices alleged, appar-ently in view of the Supreme Court's decision in NLRB v Bddisco &disco, 465 U S 513 (1984) We find Bildiseo inapplicable to this case sincethe Respondent filed for bankruptcy on 25 July 1984, after the enactmentand effective date of the Bankruptcy Amendments and Federal JudgeshipAct of 1984 See, e g, Phoenix Co., 274 NLRB 995 (1985)Union, AFL-CIO and by failing and refusing tomaintain contractually required insurance for itsunit employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Remit to the Union the dues and fees it hasunlawfully withheld, reinstate contractually re-quired insurance coverage for its unit employees,and reimburse its employees for any losses or ex-penses incurred because of its unlawful failure tomaintain such insurance, all in the manner set forthin the remedy section of this decision.(b)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c)Post at it facility in Muskegon, Michigan,copies of the attached notice marked "Appendix."Copies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. DOWNTOWN MOTEL INN241WE WILL NOT refuse to bargain by failing andrefusing to remit union dues and fees to Local 235,Hotel, Restaurant Employees and Bartenders Inter-national Union, AFL-CIO and by failing and refus-ing to maintain contractually required insurance foryou.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL remit to the Union the dues and feeswe have withheld, WE WILL reinstate contractuallyrequired insurance coverage for you, and WE WILLreimburse you for any losses or expenses incurredbecause of our failure to maintain such insurance,plus interest.MUSKEGON MOTEL CORPORATIOND/B/A DOWNTOWN MOTEL INN